                         Case 2:18-cv-01397-JCM-NJK Document 28 Filed 05/23/19 Page 1 of 2



                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    3 TEL: 702.893.3383
                      FAX: 702.893.3789
                    4 Bruce.Young@lewisbrisbois.com
                      Attorneys for CliftonLarsonAllen LLP
                    5

                    6

                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                       DISTRICT OF NEVADA

                   10

                   11 JUDITH PALMER,                                       CASE NO. 2:18-cv-01397-JCM-NJK

                   12                      Plaintiff,
                                                                           STIPULATION AND ORDER TO
                   13             vs.                                      DISMISS ENTIRE ACTION WITH
                                                                           PREJUDICE
                   14 CLIFTON LARSON ALLEN, LLP., a foreign
                      corporation; AND DOES 1-50, inclusive
                   15
                                    Defendants.
                   16

                   17

                   18            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff JUDITH
                   19 PALMER and Defendant CLIFTONLARSONALLEN LLP, by and through their respective

                   20 attorneys of record, hereby notify this Court that they have agreed to resolve this matter.

                   21 Accordingly, the parties hereby stipulate to dismiss, with prejudice, the entire action and all claims

                   22 set forth in Plaintiff’s Complaint (ECF No. 3).

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4811-1271-7463.1
ATTORNEYS AT LAW
                         Case 2:18-cv-01397-JCM-NJK Document 28 Filed 05/23/19 Page 2 of 2



                    1            The parties further agree that they will each bear their own costs and attorneys’ fees.

                    2

                    3 DATED this 23rd day of May, 2019.                    DATED this 23rd day of May, 2019.

                    4 LEWIS BRISBOIS BISGAARD & SMITH                      WATKINS & LETOFSKY
                    5

                    6 /s/ Bruce C. Young                                   /s/ Theresa M. Santos
                      Bruce C. Young, Esq.                                 Theresa M. Santos, Esq.
                    7 6385 S. Rainbow Blvd., Suite 600                     8215 S. Eastern Avenue, Suite 265
                      Las Vegas, Nevada 89118                              Las Vegas, Nevada 89123
                    8
                      Attorneys for Defendant                              Attorney for Plaintiff
                    9

                   10

                   11                                                  ORDER

                   12
                                                                       IT IS SO ORDERED:
                   13

                   14
                                                                       ______________________________
                   15                                                  U.S. DISTRICT COURT JUDGE

                   16                                                          May 28, 2019
                                                                       DATED: ______________________
                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4811-1271-7463.1                                   2
